Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 4, 1963 on his plea of guilty, convicting him of attempted possession of burglars’ tools (as a felony), and imposing sentence upon him as a second felony offender. Judgment affirmed. The defendant’s principal contention is that it was error for the trial court to accept his plea of guilty to the crime of attempted possession of burglars’ tools (as a felony), since the court had been put on notice that the defendant was under the influence of barbiturate drugs, and not in control of his faculties at the time of his commission of the crime. We find this contention to be untenable. While, during the course of colloquy at the trial, a reference to drugs was made, there is no proof in the record which would indicate that the defendant committed the crime by reason of the use of drugs or by reason of the effects of such use. Beldock, P. J., Ughetta, ICleinfeld, Christ and Brennan, JJ., concur.